Citation Nr: 1137007	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-06 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), to include whether a total disability rating for compensation based on individual unemployability (TDIU) due to a service-connected disability is warranted.    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from April 1966 to April 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 50 percent evaluation effective June 13, 2005.  In January 2008, the Veteran requested an increased evaluation for his PTSD based on individual unemployability.  In a rating decision of April 2008, the RO continued the 50 percent rating assigned to the service-connected PTSD and denied TDIU.  The Veteran perfected an appeal for a higher rating.  However, as will be discussed further below, VA medical records dated within one year of the February 2007 rating decision constitute new and material evidence, pursuant to 38 C.F.R. § 3.156(b), such that the February 2007 rating decision did not become final with respect to the assigned rating.  Moreover, the Veteran maintained during his hearing before the Board that he lost his job due to PTSD-related stress.  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The U.S. Court of Appeals for Veterans Claims has held that TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, TDIU is considered part of the Veteran's claim for an increased rating.

In April 2011 a Travel Board hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  Therefore the Board may consider this evidence in the first instance. 

The Board notes that the Veteran served in Vietnam from October 1966 to October 1967 and that he has been diagnosed as having coronary artery disease.  Ischemic heart disease was recently added to the lists of diseases for which service connection can be established on a presumptive basis as due to exposure to herbicides within the Republic of Vietnam during the Vietnam era.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  This matter is not currently developed or certified for appellate review.  Accordingly, it is referred to the RO for appropriate action.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire period of time covered by this claim, the Veteran's PTSD was manifested by no more than occupational and social impairment with deficiencies in most areas, such as:  work, family relationships, thinking and mood, due to such symptoms as impaired insight, irritability, fair judgment, anxiety, hypervigilance, depression, anger, difficulty adapting to stressful circumstances, severe social dysfunction, occasional suicidal thoughts, self-infliction of pain, low frustration tolerance, and nightmares with sleep disruption.  The assigned GAF scores were predominately 50 to 55.  

2.  At no point in time that is covered by this claim has the Veteran's PTSD been manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent, but not greater, for PTSD have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2007 the RO granted service connection for PTSD with an evaluation of 50 percent, effective June 13, 2005.  The Veteran was notified of this decision on February 15, 2007.  He filed a claim for increase on January 9, 2008, based on individual unemployability.  

If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period such that the initial determination does not become final.  38 C.F.R. § 3.156(b) (2010); see Young v. Shinseki, 22 Vet.App. 461, 466 (2009); see also Muehl v. West, 13 Vet.App. 159, 161 (1999) (holding that records constituting new and material evidence received within one year after RO decision rendered RO decision nonfinal).  Moreover, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  

In the January 2008 statement, the Veteran sought an increased rating for PTSD based on individual unemployability.  A VA medical record dated in September 2007 indicated the Veteran lost his job because he could not handle the stress of the job.  Since this VA record was in existence before the expiration of the appeal period and as it shows that the stress of the job was a factor in the loss of his job, and presuming the credibility of the evidence, the evidence is new and material and the February 2007 rating decision is not considered final.  See Bell.  As the RO's decision is not final, the issue on appeal is that of a higher initial rating than 50 percent for service-connected PTSD.  The Board has considered whether the Veteran would be prejudiced by the Board considering the claim to be one of an initial rating rather than an increased rating and finds that he would not.  The RO in the statement of the case listed the relevant evidence of record and determined that a rating in excess of 50 percent was not warranted.  The Veteran was informed by way of a January 2008 letter from the RO of the types of information and evidence that he could submit to show that a higher rating was warranted.  Following the Board hearing, the Veteran submitted evidence dating back to 2005.  In sum, the Veteran has been given adequate notice of the need to submit evidence or argument on the issue of the rating and he has submitted evidence and presented arguments.  Accordingly, the Board finds that the Veteran is not prejudiced by the Board considering his claim as one pertaining to the propriety of the initial rating assigned rather than an increased rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993).      

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 are indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 range indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

The highest rating of 100 percent evaluation is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In an August 2005 statement, the Veteran's therapist reported that the Veteran began therapy in April 2005.  He presented with symptoms consistent with PTSD to include anxiety, intrusive combat material, avoidance of stimuli, feelings of loss, grief and guilt, startle response, history of recurring depression, nightmares, failed interpersonal relationships, and a history of substance abuse in remission.  The therapist noted that the Veteran was treated for substance abuse and has been sober since 1982 and continued to avoid therapy for his war trauma until recently.  The therapist noted that the Veteran often attempted to minimize.  Although not provided, the examiner noted that the Veteran's GAF score was characterized by serious and clinically distressing impairment in psychological, social, and occupational functioning; recurring depression; difficulty tolerating social and interpersonal interactions; and a tendency to isolate and use work as a distraction.  His PTSD symptoms were exacerbated by the Iraq War.  

In January 2007 the Veteran was accorded a compensation and pension (C&P) examination.  During the examination the Veteran reported having had many symptoms since his experience in Vietnam.  He described feelings of depression, anxiety, nightmares, fear, flashbacks, avoidance, isolation, and insomnia.  He reported that he constantly fought depression that would be very severe at times.  He reported that he tried to commit himself to inpatient treatment.  He had a long denial of symptoms and realized that he should have gotten help a long time ago.  He reported that the situation in Iraq has exacerbated his symptoms and he stated that he avoided any news of the conflict.  The Veteran reported suicidal ideation in the past and noticed that he tended to do things that hurt himself.  He provided examples of self-inflicted pain such as pulling out hair or pinching his arm.  He denied any current suicidal ideation, intent, or plan.  He had no symptoms of mania or psychosis.  His symptoms included persistent re-experiencing of traumatic events, persistent avoidance of stimuli associated with trauma, numbing of general responsiveness, persistent symptoms of increased arousal (startle), distressing dreams during which the traumatic event was replayed.  The Veteran reported that the symptoms were severe, continuous, and occurred daily.  The Veteran reported that he was divorced after 20 years of marriage and had three children with whom he was in contact.  He reported that he had trouble maintaining relationships and felt that he would like companionship but pushed everyone away after a while.  The Veteran was independent in activities of daily living.  The Veteran reported that he was a heavy drinker and used prescription drugs many years ago but had since quit.  The Veteran reported that he currently worked in a construction job as a project manager.  He reported that he was an electrician for many years before he started project work for construction companies.  He reported that he always functioned well at work and denied any problems.  There was no impairment in thought process and communication.  

Mental status examination revealed that the Veteran was alert and oriented times four.  He appeared his stated age with appropriate grooming.  He was pleasant and cooperative but appeared very anxious.  He was tearful at times and his eye contact was good.  There was mild psychomotor agitation.  His speech was of decreased rate, volume, and tone.  His mood was anxious with congruent affect.  His thoughts were linear and goal-directed without flight of ideas or looseness of associations.  He denied suicidal or homicidal ideation, intent, or plan.  He also denied auditory, visual, and tactile hallucinations and did not appear to respond to internal stimuli.  Cognition, insight, and judgment appeared intact.  The diagnoses were PTSD, alcohol dependence in full, sustained remission, and benzodiazepine dependence in full, sustained remission.  The GAF score was 55.  The examiner found that the Veteran had symptoms of hyperarousal, avoidance, re-experiencing, anxiety, insomnia, and depression.  He did not have any occupational dysfunction but had severe social dysfunction due to his symptoms.  

VA medical records include a February 2007 psychology consult note.  The Veteran identified his chief complaint as symptoms of depression which appeared related to PTSD.  He reported persistently re-experiencing traumatic events through nightmares that occurred one to four times a month.  Most nightmares were combat related traumatic memories or of mortar attacks.  He also experienced flashbacks and would shake and sweat when hearing sudden loud noises such as gunshots or fireworks.  He described avoidance behavior of stimuli associated with his trauma and numbing of general responsiveness.  He reported feeling socially isolated and estranged from others since his divorce in 1993 and has had difficulty establishing and maintaining any romantic relationships since that time.  The Veteran reported avoiding talking about his traumatic memories of Vietnam.  He also actively avoided hearing news associated with the current war in Iraq.  He reported that he avoided thinking about his Vietnam traumas by distracting himself by thinking about and working on fixing cars and boats in his garage.  He experienced symptoms of increased arousal by difficulty staying asleep.  He reported that he fell asleep at 8pm until 2am and he would toss and turn until 6am.  He reported feeling irritable with people at work twice a week, which he described as having low patience and tolerance.  He stated he could become verbally irate and confrontational with workers.  The Veteran further reported that he avoided talking about his traumas in detail with past providers but was seeking treatment.  He was tired of dealing with his symptoms and he wanted relationships with others and to feel happiness and joy again.  He identified vague and general suicidal ideation of jumping off a bridge but denied serious thoughts of acting on those ideations.  He identified hope for establishing good relationships with a romantic partner and hope for a better future as things that kept him from acting on his suicidal ideations.  He reported habitual actions of self-inflicting pain by pulling hairs on his chest and arms, and digging fingernails into his forearms as a method to reduce stress.  There was no significant scarring or irritation observed.  He denied homicidal ideation.  The diagnosis was chronic PTSD and the GAF score was 65.  

In a September 2007 note the Veteran reported that he recently lost his job as a project manager because he could not handle the stress of the job.  He reported that for the past few months he had relationship problems and had a recent break up.  He reported that he was feeling depressed most days with feelings of sadness and helplessness.  He had anhedonia.  He reported that he had suicidal thoughts the day he was fired but the feeling passed very quickly and he stated that he was not suicidal or homicidal currently.  He stated that he could not hurt himself because it would affect too many others.  His concentration was poor.  Mental status examination revealed the Veteran was appropriately dressed with good hygiene.  His behavior was pleasant and cooperative and he had good eye contact.  There were no psychomotor abnormalities.  His speech was of a normal rate, volume, and tone.  His mood was dysphoric and his affect was congruent with his mood.  His thought process was mostly linear, logical, and goal-directed.  He denied auditory, visual, and tactile hallucinations.  There was no flight of ideas or reference noted.  He denied suicidal or homicidal ideation.  There were no delusional constructs apparent and he did not appear to be attending to internal stimuli.  His insight was fairly good and his judgment was intact.  He was alert and oriented times four.  The physician noted the Veteran had increased psychosocial stressors to include recent job loss with an exacerbation of depressive symptoms.  

In a November 2007 progress note the Veteran rated his isolation and avoidance as a 9/10, depression as a 9-10/10, re-experiencing as 8/10, sleep disturbance as 8/10, anger as 7-8/10, and hypervigilance as 9/10.  He reported Vietnam nightmares about four to five times a month.  He described survivor guilt from Vietnam.  He denied auditory visual hallucinations and denied homicidal ideation.  He stated that he chronically episodically had thoughts of self-harm since Vietnam but denied any past self-harm attempts.  Mental status examination revealed that the Veteran was alert, cooperative, and behaved appropriately.  He reported some chronic feelings of depression.  His affect appeared somewhat down.  He denied auditory visual hallucinations and denied homicidal and suicidal ideation at the present.  The assigned GAF was 51.  

In a February 2008 psychiatry outpatient record the Veteran reported that he was let go of his job in construction because he could not do it anymore.  He reported that this "took the wind out of his sails."  He described having frequent Vietnam recollections and Vietnam nightmares three times a week with a really bad nightmare once per week.  He reported that his son-in-law was about to be deployed to Iraq and his daughter was in the National Guard and this tended to increase his Vietnam recollections.  The physician assessed the Veteran with chronic PTSD and assigned a GAF score of 50.  

A February 2008 summary treatment letter from the Vet Center indicated that the Veteran presented with anger, anger outbursts, intrusive recollections, nightmares, avoidance, isolation, hypervigilance, exaggerated startle response, and constricted affect.  The therapist indicated that the Veteran has only obtained a minimal level of improvement in his functioning.  His diagnosis was chronic and severe PTSD.  His functioning was characterized by impairment in communication and judgment and a marked decrease of functioning in almost all areas:  frequent bouts of depression, avoided friends and social relationships, and had frequent intrusive recollections.  The therapist opined that the Veteran's PTSD significantly hindered his ability to function in an effective manner and hindered his ability to tolerate the normal stressors in social interactions.  

In April 2008 the Veteran was accorded a C&P PTSD examination.  The examiner noted that the Veteran's PTSD symptoms were comparable to what was reported on his previous examination.  During the examination the Veteran reported that he had nightmares approximately three to four times per week.  He reported that his nightmares worsened somewhat when his son-in-law was sent to Iraq.  He reported that he usually slept three to four hours per night due to a combination of intermittent nightmares and chronic pain.  He also reported that he continued to avoid news reports on television, particularly when they showed bodies from Iraq.  He continued to have hypervigilance and anxiety, particularly when he was in public places.  He reported that when he was at a grocery store he would frequently have palpitations and break out in a cold sweat.  He reported that he has gone through an episode of prolonged depressed mood but was improving with medication and therapy.  He reported that he continued to live alone, had no relationships, no friends, and spent most of his time socially isolated.  He spent time on the internet, watching television, or taking naps.  He reported that he went to Alcoholics Anonymous (AA) meetings weekly.  The Veteran reported that he was laid off because he was finding it harder and harder to deal with stress at work, was depressed, struggled to get out of bed in the morning, was becoming forgetful at work, and was having exacerbation of medical conditions.  He reported that he has not sought further employment since he was laid off in August 2007.  He was able to maintain activities of daily living without assistance from a psychiatric standpoint.  There was no impairment in thought process or communication.  

Mental status examination revealed that the Veteran was alert and oriented times four.  He appeared his stated age with appropriate grooming.  His eye contact was good.  There was no psychomotor retardation or agitation.  Speech was of normal rate, volume, and tone.  His mood was dysthymic with constricted affect.  His thoughts were linear and goal-directed without flight of ideas or looseness of associations.  He denied suicidal or homicidal ideation, intent, or plan.  He also denied auditory, visual, and tactile hallucinations and he did not appear to respond to internal stimuli.  His cognition appeared intact and his insight and judgment were fair.  The GAF score was 55.  The examiner found that the Veteran's level of PTSD symptoms was comparable to what was reported on his previous VA examination in terms of frequency and severity.  The Veteran continued to struggle with exacerbations of depressed mood long with multiple medical conditions.  The examiner found that he could not determine whether the Veteran's occupational impairment was related to his PTSD without resorting to mere speculation.  He noted that since the Veteran's PTSD symptoms were quite severe on his last examination and he was functioning adequately at work at that time, that it would appear that other factors were more instrumental in his difficulty at work rather than PTSD.  

VA medical records include a June 2008 outpatient report during which the Veteran reported that he thought more about the Vietnam War more now that his son-in-law is in Afghanistan.  He reported frequent Vietnam recollections and reported Vietnam nightmares two to three times a week.  He reported that news of the Iraq war has increased his Vietnam recollections.  He was somewhat tearful in discussing his feelings concerning Memorial Day.  He denied auditory-visual hallucinations and homicidal and suicidal ideation presently.  He reported that he would definitely seek help if he had such an ideation.  The GAF score was 50.  

Social Security Administration (SSA) records indicate that the Veteran was symptomatic with avoidance, depression, anger, and hypervigilance.  Mental status examination revealed some depression.  Additional SSA consultation notes indicate that the Veteran reported a worsening of his depression.  He reported PTSD symptoms including nightmares.  He showed essentially normal social interaction and was cooperative during treatment.  He reported that he went to AA meetings and talked to friends on a regular basis.  He managed his activities of daily living and lived alone.  The consultant found that the Veteran had an essentially normal mental status examination.  The Veteran reported that his symptoms worsened after he lost his job.  SSA determined that the Veteran was disabled and the primary diagnoses were hypertension and coronary artery disease with stenting and the secondary diagnoses were chronic back pain and tension headaches.  

Vet Center records dated from April 2005 to April 2011 show that the Veteran was very tearful and overwhelmed when confronted with combat material.  His pattern of avoidance resumed, he reported feeling depressed, he reported his PTSD symptoms were in the severe range and stated that he used work as a distraction.  See April to June 2005 records.  He further reported poor sleep, including nightmares with periods of recurrent depression.  He avoided combat material and reported that his PTSD symptoms were exacerbated by news related to the war in Iraq.  See August to November 2005 records.  He reported symptoms of hypervigilance, sense of alienation, foreshortened future, depressive symptoms, and underlying anger.  He was emotionally labile during sessions and appeared to smile to hide anger.  See May 2006 records.  In January 2007 the Veteran reported an increasing sense of alienation from others.  He was frustrated over the disruption of numerous spheres of his functioning and disclosed a lack of insight into his extensive and prolonged history of instability.  In February 2007 he presented with a flat affect and periodically anger was noted as he raised his voice.  He remained highly guarded.  His moods were dysphoric and he complained of nightmares with disruptions in his sleep pattern.  He also reported increased isolation during the holiday season.  He appeared highly anxious and tearful during sessions.  In September 2008, the Veteran reported that he participated in family relationships but described avoiding meaningful interpersonal relationships.  In October 2008, the Veteran reported that he attempted to strengthen relationships with his adult children and stated that they were the only relationships that he felt had significant meaning.  

In July 2009, the Veteran reported that his symptoms remained unchanged, to include:  isolation, depression, intrusive recollections, sleep disturbance (nightmares, terrors, sweats, awakening every couple of hours), anger, hyperarousal, flashbacks, avoidance, anxiety, and emotional insulation.  He endorsed impulsivity limited to combat aggression.  He also endorsed intimate relations conflicts and parental issues as he was estranged from his ex-wife and adult children.  He reported that flashbacks were triggered by helicopters, diesel fuel, fireworks, small arms fire, smoke, folded American Flags, and unexpected loud noises.  He reported comorbid diagnoses of depression and anxiety.  Mental status examination revealed that the Veteran was appropriately attired, cooperative, and participatory.  Eye contact was established but not maintained.  His mood was anxious and nervous and his affect was congruent with his mood.  His speech was of a normal rate, tone, and volume.  Thought processes were linear, logical, and goal directed.  He did not appear to be attending to or responding to internal stimuli.  There was no evidence of delusions.  He firmly denied suicidal or homicidal ideation, intent, or plan.  He was oriented times four and his concentration was intact.  His judgment was good and insight was fair.  The diagnoses were chronic, delayed onset PTSD and adjustment disorder with mixed anxiety and depression.  

Records dated in March 2010 and April 2011 show that the Veteran reported isolation, irritability, sleep disturbance and an inability to experience a full range of emotions.  Mental status examination found him to be adequately groomed, appropriately attired, and his hygiene was within normal limits.  He was cooperative; had a depressed and anxious mood; an affect congruent with mood; normal rate, volume and tone of speech; normal, well organized, goal directed thought process; mostly linear, logical, and goal directed thought content with no indication that he was responding to internal stimuli; no hallucinations, no suicidal or homicidal ideation; and was oriented to all spheres.  His judgment was fair and insight was good.  

During an April 2011 Board hearing, the Veteran testified that he was not that close to his children.  He testified that he had nightmares and flashbacks and felt like he had been fighting depression forever.  He stated that he should shut down and hide alone in his house.  He also testified that there were a lot of things that he could not do anymore that he used to enjoy such as sports.  He denied having social activities.  He reported that he was laid off but tried to work in jobs where he could be left alone and did not have to deal with people.  He stated that his condition worsened after he stopped working.  

The Board finds that the evidence supports the assignment of a 70 percent evaluation for the entire period of time since service connection was granted, effective June 13, 2005.  It is noted that an August 2005 Vet Center note indicated that the Veteran had been seen since April 2005 and that his GAF score was characterized by serious and clinically distressing impairment in psychological, social, and occupational functioning; recurring depression; difficulty tolerating social and interpersonal interactions; and a tendency to isolate and use work as a distraction.  A February 2008 treatment summary from the Vet Center indicated that the Veteran was assessed as having chronic and severe PTSD and that he had a marked decrease of functioning in almost all areas, including impairment in judgment, frequent bouts of depression, avoidance of social relationships and frequent intrusive recollections.  The therapist felt that the PTSD significantly hindered his ability to function in an effective manner and tolerate normal stressors in social interactions.  

The evidence as a whole shows that the signs and symptoms of PTSD include anxiety; feelings of loss, grief and guilt; exaggerated startle response; hyperarousal; poor concentration; anger; anger outbursts; constricted or flattened affect; depression; nightmares; insomnia; failed interpersonal relationships; fair judgment; lack of insight; a tendency to isolate; flashbacks; avoidance; and a tendency to self-inflict pain to reduce stress.  The Veteran has also reported vague and general suicidal ideation but denied serious thoughts of acting on those ideations.  The Veteran reports that his symptoms are severe.  GAF scores predominantly ranged from 50 to 55, which are indicative of moderate to severe symptoms.  

Although the Veteran reported during the January 2007 examination that he always functioned well at work, the following month he reported to a VA practitioner that he was irritable with people at work twice a week, which he described as having low patience and tolerance.  He also indicated that he could become verbally irate and confrontational.  In September 2007, the Veteran reported that he could not handle the stress of his job and ultimately lost his job.  

Medical practitioners and the Veteran have reported that the signs and symptoms are serious/severe.  The GAF scores predominantly assigned show moderate to severe impairment.  The Veteran reports that he had difficulty, while he was working, with co-worker interactions.  This, along with the difficulties he experienced with his marriage, maintaining relationships with his children, and his tendency to isolate himself from people other than family, shows that he has severe difficulty with establishing and maintaining effective relationships.  The evidence described above, in general, shows occupational and social impairment with deficiencies in most areas including work, family relations, judgment and mood.  He has thoughts of suicide although he reports that he would not act on them, he self-inflicts pain, experiences significant depression, became irritable with co-workers and has difficulty in adapting to stressful circumstances.  Upon resolving all doubt in the Veteran's favor, the signs and symptoms and the severity thereof show that the Veteran's disability more nearly approximates the criteria for a 70 percent disability rating for the entire period of time covered by this claim.

The Board, however, does not find that the Veteran's symptoms more nearly approximate total occupational and social impairment.  Although the Veteran lost his job, and reports that the PTSD contributed to this, SSA did not find that he was totally disabled due to PTSD nor have any of the medical providers indicated that he was totally disabled due to PTSD.  Instead, the severity of his condition was assessed as serious/severe.  To this extent, the Board finds that the evidence of record including SSA records, which do not show total occupational impairment due to PTSD, outweigh the Veteran's statements to that effect.  The SSA determination and the other medical assessments of record were based on extensive evaluations of the Veteran and detailed information concerning the level of impairment resulting from PTSD was provided.  The significant number of medical assessments over a number of years, and the SSA records, which did not find total impairment outweigh the Veteran's statements, although the Veteran's statements are considered probative, competent and credible.  

Moreover, his thought processes were found to be linear and goal directed.  He was able to communicate effectively with examiners and medical practitioners.  He did not experience delusions or hallucinations.  Although the Veteran indicated that he was irritable with co-workers, he did not indicate that he engages in grossly inappropriate behavior nor have any of the examiners or practitioners indicated that his behavior is grossly inappropriate.  The medical records also show that the Veteran provided examples of self-inflicted pain such as pulling out hair or pinching his arm, however, his obsessional rituals and impaired impulse control were considered in assigning a 70 percent evaluation.  While the Veteran reports thoughts of suicide, he indicates that he will not act on them and there is no indication that he is in persistent danger of hurting others.  He was always oriented to time and place, and has not reported an inability to recall the names of close relatives, his own occupation or his own name.  Examiners and medical practitioners have also found that he was able to perform activities of daily living and that he was able to maintain his personal hygiene.  Furthermore, while the Veteran reported that he had no friends and strained family relations, in October 2008, he reported that he attempted to strengthen relationships with his adult children and stated that they were the only relationships that he felt had significant meaning.  Therefore, total social impairment is not shown.  Accordingly, the preponderance of the evidence is against finding that the Veteran is totally impaired occupationally and socially.  

In reaching the above determinations, the Board has considered the Veteran's statements to be competent, credible and probative regarding symptoms and the severity of his condition.  The Board has also determined that staged ratings are not warranted in this case.  The criteria more nearly approximate a 70 percent rating for the entire period of time that is covered by his claim.  However, at no point in time are the criteria for a total rating approximated.  The Board notes that the medical records contain diagnoses other than PTSD.  As the medical evidence does not specifically differentiate symptoms of PTSD from those due to other disabilities, the Board has considered all psychiatric symptoms in rendering this decision.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.  The Veteran's signs and symptoms fit within the rating criteria as was discussed above.  Nor is there a showing that the rating criteria are inadequate.  While the Veteran indicated that he could not take the stress of working, the signs and symptoms shown in this case which were described above are fully contemplated by the schedular rating.  Moreover, the assignment of a 70 percent rating signifies that he has commensurate industrial impairment.  Accordingly, the Board concludes that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Courts have held that, once service connection is granted, the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such is the case here.  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and associated with the claims file.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  The examinations are adequate as the veteran was examined, the history was reviewed and as sufficient information was provided so the Board can render an informed determination.  In addition, VA medical records and Vet Center records have been associated with the claims folder.  The Veteran has not indicated that medical records relevant to this disability are outstanding.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating of 70 percent, but no higher, for PTSD is granted for the entire period of time since the effective date of service connection.  


REMAND

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, entitlement to a TDIU was raised by evidence of record, including hearing testimony, indicating he is unemployable due to his service-connected psychiatric disability.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  Disabilities arising from a common etiology or single accident will be considered one disability for these purposes.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  Marginal employment shall not be considered substantially gainful employment and shall be deemed to exist when the veteran's annual income does not exceed the amount established by the Department of Commerce, Bureau of Census, as the poverty threshold for one person.  38 C.F.R. § 4.16.

A VA examination should be conducted which assesses the Veteran's ability to obtain and maintain employment as a result of his service-connected disability.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Since the claims file is being returned it should also be updated to include VA treatment records and Vet Center records that are not already of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Associate with the claims folder VA treatment records and Vet Center records that are not already of record.  

2.  Thereafter, the AMC/RO is requested to schedule the Veteran for an appropriate examination(s) to assess his ability/inability to work based on his service-connected disability.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this Remand.  This should be indicated in the VA examination report.  All necessary tests should be conducted and the VA examiner should review the results of any testing prior to completion of the report.  

The VA examiner is requested to indicate the impact of the service-connected disability (PTSD) on the Veteran's ability to obtain and retain employment.  In other words, is the Veteran unable to obtain or retain employment due solely to his service-connected PTSD taking into consideration his work experience but not his age and nonservice-connected disabilities.  The VA examiner should provide a complete rationale for all conclusions reached.   

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


